Citation Nr: 0313712	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  01-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for immune system 
deficiency, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for a skin disability, 
claimed as due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision that denied the 
veteran's claims for service connection for immune system 
deficiency, for headaches, for a skin disability, and for 
fatigue, each claimed as due to undiagnosed illness.  The 
veteran filed a Notice of Disagreement (NOD) with respect to 
the denial of these four claims in December 2000, and the RO 
issued a Statement of the Case (SOC) in January 2001.  The 
veteran filed a Substantive Appeal in February 2001.  

In October 2001, the veteran testified before a hearing 
officer at the Manchester, RO, regarding the issues on 
appeal.  A transcript of that hearing is of record.

In July 2002, the RO granted service connection for fatigue, 
effective February 29, 2000.  As such action constitutes a 
full grant of the benefit sought with respect to that claim, 
three of the four claims for service connection for which an 
appeal has been perfected remain on appeal.  For the reasons 
explained in more detail below, the Board has recharacterized 
those issues, as reflected on the title page of this remand. 


REMAND

At the outset, the Board notes that the RO last considered 
the issues on appeal in July 2002, at which time a 
Supplemental Statement of the Case (SSOC) was issued.  
Pursuant to the Board's development, additional evidence, 
consisting of a VA examination report dated in April 2003, 
has been added to the record.  However, the Board is unable 
to adjudicate the claim on appeal on the basis of such 
evidence at this time.

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  While the Board could, 
conceivably, seek a waiver of RO jurisdiction over (and 
hence, RO consideration of) the additional developed 
evidence, additional actions by the RO, as described below, 
are warranted.  Hence, a remand of this matter is the most 
appropriate course of action, at this juncture.  

On remand, the RO should consider the claims on appeal in 
light of all additional evidence added to the record since 
the RO last considered these issues in July 2002.  For the 
sake of efficiency, such consideration should include 
evidence the veteran submitted to the Board in October 2002, 
notwithstanding a written waiver of RO jurisdiction that the 
veteran submitted.

The Board also notes that, during the pendency of the appeal, 
Congress revised the undiagnosed illness statute, effective 
March 1, 2002.  See 38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 68 Fed. 
Reg. 34539-34543 (June 10, 2003).  Where laws or regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent Congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000). 

The RO has not considered the claims on appeal in light of 
the revised statute and regulation, and the veteran has not 
otherwise been provided notice of the changes and afforded 
the opportunity to submit evidence and/or argument in 
response thereto.  Accordingly, to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
a remand of these matters is appropriate for RO to consider 
the claims on appeal in light of the applicable statutory and 
regulatory changes, in the first instance.    

Finally, the Board notes that, following a January 2002 
rating decision that denied the veteran's petition to reopen 
a claim for service connection for joint pain, claimed as due 
to undiagnosed illness, the veteran filed, in February 2002, 
a notice of disagreement with that decision.  By filing the 
Notice of Disagreement, the veteran has initiated appellate 
review of this issue.  The next step in the appellate process 
is for the RO to issue the veteran a Statement of the Case 
summarizing the evidence relevant to this issue, the 
applicable laws and regulations, and the reasons that the RO 
relied upon in making its determination.  38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this 
matter must be remanded to the RO for the issuance of a 
Statement of the Case.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

While the Board regrets that a remand of these matters will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, these matters are hereby 
REMANDED to the RO for the following actions:

1.  The RO should issue to the veteran and 
her representative a SOC addressing the 
petition to reopen a claim for service 
connection for joint pain, claimed as due 
to an undiagnosed illness.  Along with the 
SOC, the RO must furnish to the veteran 
and her representative a VA Form 9 (Appeal 
to the Board of Veterans' Appeals), and 
afford them the applicable time period for 
perfecting an appeal as to that issue.  
The veteran and her representative are 
hereby reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal must be 
perfected.  While the RO must furnish the 
veteran the appropriate time period in 
which to so, the veteran should perfect an 
appeal of the petition to reopen a claim 
for service connection for joint pain, 
claimed as due to undiagnosed illness, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.

2.  The RO should ensure that the 
directives of this remand are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if is 
deficient in any manner, appropriate 
corrective action should be undertaken.

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 (codified by 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) 
and implemented by 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)) has 
been accomplished.  

4.  After accomplishing the requested 
action, and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims for service connection for immune 
system deficiency, headaches and a skin 
disability, each claimed as due to 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. 
§ 1117.  Such adjudication should be 
accomplished in light of all pertinent 
evidence (to particularly include all that 
added to the record since the July 2002 
SSOC) and legal authority (to include the 
revised version of 38 U.S.C.A. § 1117 
(effective March 1, 2002) and the revised 
version of 38 C.F.R. § 3.317 (effective 
June 10, 2003)).  

5.  If any benefits sought with respect 
to any claim for which a timely appeal 
has been perfected are not granted, the 
RO must furnish to the appellant and her 
representative an appropriate SSOC (to 
include citation to all additionally 
considered pertinent legal authority, and 
clear reasons and bases for the RO's 
determinations) and afford the appellant 
and her representative the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




